DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 4 April 2021, where:
Claims 1 and 6 have been amended;
Claims 4 and 5 cancelled;
Claims 1-3 and 6-8 pending in this Office Action.
Allowable Subject Matter
Claims 1-3 and 6-8 allowed.
The following is an examiner’s statement of reasons for allowance: a center floor panel for a center floor structure, where the center floor panel has an opening, where a battery is mounted under the center floor panel and covers the opening of the center floor panel, where a weather strip including a base portion is attached to the top surface of the battery upper case, where a sealing profile for the weather strip extends upward from the base portion, and a lip portion extends upward from the top end of the sealing profile, further where the sealing profile and the lip portion are configured to be deformed by an external force, in combination with the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618